In a proceeding pursuant to CPLR article 78 to compel the respondents to accept, hear, and decide the petitioner’s appeal from a determination of the Village of Nissequogue Building Inspector, dated January 11, 2000, denying an application for a building permit, the appeal is from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated December 26, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly found that the petitioner’s appeal from the determination of the Village of Nissequogue Building Inspector was time barred (see Village Law § 7-712-a [5] [b]).
*547The petitioner’s remaining contentions are without merit. Prudenti, P.J., Feuerstein, Luciano and Schmidt, JJ., concur.